 405
 
SANDS CASINO RESORT 
BETHLEHEM
 
 
358 NLRB No. 49
 
Sands 
Bethwor
k
s
 
Gaming, LLC d/b/a Sands Casino 
Resort Bethlehem 
and
 
Law Enforcement E
m-
ployees Benevolent Association.
  
Case 04

CA

076289
 
May 
30
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on March 9, 
2012,
1
 
the Acting General Counsel issued the complaint 
on March 19, 2012, alleging that the Respondent has 
violated Section 8(a)(5) and (1) of the Act by refusing 
the Union

s request to bargain following the Union

s 
certification in Case 04

RC

021833.  (Official 
notice is 
taken of the 

record

 
in the representation proceeding as 
defined in the Board

s Rules and Regulations, Secs. 
102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 
(1982).)  The Respondent filed an answer admitting in 
part and denying in part the al
legations in the complaint, 
and asserting affirmative defenses.
 
On April 5, 2012, the Acting General Counsel filed a 
Motion for Summary Judgment.  On April 20, 2012, the 
Board issued an order transferring the proceeding to the 
Board and a Notice to Show Ca
use why the motion 
should not be granted.  The Respondent filed a response.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its refusal t
o bargain, but co
n-
tests the validity of the certification on the basis that the 
Board was not properly constituted as required by Se
c-
tion 3(b) of the Act and thus did not have the authority to 
consider the Respondent

s exceptions to the Hearing 
Officer

s R
eport on objections to the election, or to ove
r-
rule such objections in the underlying representation case 
proceeding.
2
  
In addition, the Respondent makes arg
u-
ments that were raised and rejected in the underlying 
representation proceeding.
 
Consequently, all
 
representation issues raised by the 
Respondent were or could have been litigated in the prior 
                                        
 
1
 
The complaint erroneously states that the Union filed a charge on 
March 12, 2012.  The charge, which is attached as an exhibit to the 
motion, was filed on March 9, 2012.
 
2
 
For the reasons set forth in 
Center for
 
Social Change, Inc.
, 358 
NLRB 
161
 
(2012), we reject this argument.
 
representation proceeding.  The Respondent does not 
offer to adduce at a hearing any newly discovered and 
previously unavailable evidence, nor does it allege any
 
special circumstances that would require the Board to 
reexamine the decision made in the representation pr
o-
ceeding.  We therefore find that the Respondent has not 
raised any representation issue that is properly litigable 
in this unfair labor practice pro
ceeding.  See 
Pittsburgh 
Plate Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941)
.
 
In its 
o
pposition 
to the Acting General Counsel

s m
o-
tion, the Respondent contends, for the first time, that a 
hearing should be held to determine whether the Union 
has 
impermissibly delegated or transferred its Section 
9(a) responsibilities to an allegedly separate entity, 

L
o-
cal 777.

  
In support of its assertion, the Respondent 
states that it discovered a website in early April 2012 
which demonstrates that 

Local 777,

 
rather than the 
Union, represents the Respondent

s unit employees.  
However, the complaint alleges, and the Respondent 
admits, that on March 2, 2012, 
the Union
 
requested ba
r-
gaining
 
with the Respondent.  The complaint further a
l-
leges, and the Respondent ad
mits, that by letter dated 
March 6, 2012, 
the Union
 
was notified that the Respon
d-
ent refused to recognize and bargain with it.  There is no 
indication that any entity other than the certified Union 
has requested, or will request, recognition and bargaining
 
from the Respondent.  Accordingly, the Respondent has 
not established that a genuine issue of material fact exists 
warranting a hearing with respect to the allegations in 
this proceeding
.
 
Accordingly, we grant the Motion for Summary Jud
g-
ment.
3
 
On the enti
re record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent has operated a 
casino and hotel at 77 Sands Boulevard, Bethlehem, 
Pennsylvania (the Resort).  During the 12
-
month period 
preceding the issuance
 
of the complaint, the Respondent 
received gross revenues in excess of $500,000 and pu
r-
chased and received at the Resort goods valued in excess 
of $5000 directly from points outside the Commonwealth 
of Pennsylvania
.
 
We find that the Respondent is an employ
er engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, Law Enforcement E
m-
                                        
 
3
 
Therefore, the Respondent

s motion to dismiss the complaint in its 
entirety is denied.
 
 406
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
ployees Benevolent Association, is a labor organization 
within the meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTI
CES
 
A.  The Certification
 
Following the election held by secret ballot on July 22, 
2011, the Union was certified on February 10, 2012, as 
the exclusive collective
-
bargaining representative of the 
employees in the following appropriate unit:
 
 
All full
-
time 
and regular part
-
time security guards e
m-
ployed by Respondent at its Resort located at 77 Sands 
Boulevard, excluding the locksmith, all other emplo
y-
ees and supervisors as defined in the Act.
 
 
The Union continues to be the exclusive collective
-
bargaining rep
resentative of the unit employees under 
Section 9(a) of the Act.
 
B.  Refusal to Bargain
 
At all material times, Holly Eicher has been 
v
ice 
p
re
s-
ident
-
g
eneral 
c
ounsel 
of the Respondent, and has been an 
agent of the Respondent within the meaning of Section 
2(1
3) of the Act.
 
By letter dated March 2, 2012, to Holly Eicher, the 
U
n
ion requested the Respondent to recognize and ba
r-
gain with it as the exclusive collective
-
bargaining repr
e-
sentative of the unit concerning the wages, hours
,
 
and 
other terms and conditions
 
of employment.  By letter 
dated March 6, 2012, the Respondent, by Holly Eicher, 
notified the Union that it refused to recognize and ba
r-
gain with it as the exclusive collective
-
bargaining repr
e-
sentative of the employees in the unit.  We find that this 
fail
ure and refusal constitutes an unlawful failure and 
refusal to recognize and bargain with the Union in viol
a-
tion of Section 8(a)(5) and (1) of the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing and refusing since March 6, 2012, to reco
g-
nize and bargain with the Union 
as the exclusive colle
c-
tive
-
bargaining representative of the employees in the 
appropriate unit, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.
 
R
EMED
Y
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.
 
To ensur
e that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certif
i-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.
  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 
149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965)
.
 
ORDER
 
The Nat
ional Labor Relations Board orders that the 
Respondent, Sands Bethworks Gaming, LLC d/b/a Sands 
Casino Resort Bethlehem, Bethlehem, Pennsylvania, its 
officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Failing and refusing to rec
ognize and bargain with 
Law Enforcement Employees Benevolent Association as 
the exclusive collective
-
bargaining representative of the 
employees in the bargaining unit.
 
(b) In any like or related manner interfering with, r
e-
straining, or coercing employees i
n the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) On request, bargain with the Union as the exclusive 
representative of the employees in the 
following appr
o-
priate unit concerning terms and conditions of emplo
y-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement:
 
 
All full
-
time and regular part
-
time security guards e
m-
ployed by Respondent at its Resort located 
at 77 Sands 
Boulevard, excluding the locksmith, all other emplo
y-
ees and supervisors as defined in the Act.
 
 
(b) Within 14 days after service by the Region, post at 
its facility in Bethlehem, Pennsylvania, copies of the 
attached notice marked 

Appendix.

4
  
Copies of the n
o-
tice, on forms provided by the Regional Director for R
e-
gion 4, after being signed by the Respondent

s autho
r-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places, including all
 
places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the R
espondent 
                                        
 
4
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the not
ice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
 407
 
SANDS CASINO RESORT 
BETHLEHEM
 
 
customarily communicates with its employees by such 
means.
5
  
Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  In the event 
that, during the pendency of these
 
proceedings, the R
e-
spondent has gone out of business or closed its facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Resp
ondent at any time since March 6, 2012.
 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to
 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
notice.
 
                                        
 
5
 
For the reasons stated in his dissenting opinio
n in 
J. Picini Floo
r-
ing,
 
356 NLRB 
11
 
(2010), Member Hayes would not require electronic 
distribution of the notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with Law Enforcement Employees Benevolent Associ
a-
tion as the exclusive collective
-
bargaining representative 
of the employees in the bargaining unit.
 
W
E WILL NOT
 
in any like or related manner interfere 
wi
th, restrain, or coerce you in the exercise of 
the rights 
listed above
.
 
W
E WILL
, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time and regular part
-
time security guards e
m-
ployed by 
us
 
at 
our
 
Resort located at 77 Sands Boul
e-
vard, excluding the locksmith, all other employees and 
supervisors as defined in the Act.
 
 
S
ANDS 
B
ETHWORKS 
G
AMING
,
 
LLC
 
D
/
B
/
A 
S
ANDS 
C
ASINO 
R
ESORT 
B
ETH
LEHEM
 
 
 
